Citation Nr: 1330586	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

Entitlement to service connection for a bilateral knee disability, claimed as patellofemoral syndrome and subluxation.  

2.  Entitlement to service connection for Eustachian tube dysfunction.  

3.  Entitlement to service connection for bilateral defective hearing.  

4.  Entitlement to service connection for esophageal reflux disease.  

5.  Entitlement to service connection for a respiratory disorder, including reactive airway disease and asthma.  

6.  Entitlement to service connection for deviated nasal septum.  

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as dysthymic disorder.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a low back disorder, claimed as lumbago.  

(The claim of whether the character of the Veteran's discharge from service is a bar to VA benefits for service from June 2001 to March 2009, is the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to March 2009.  The Veteran's service included 38 months confinement and a dishonorable discharge by general court-martial in November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision that, in part, determined that the character of the Veteran's discharge for service from June 29, 2001 to March 20, 2009, was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c).  A videoconference hearing before the undersigned was held in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In light of the favorable determination (in a separate Board decision), that the character of the Veteran's service prior to February 28, 2007 was not a bar to VA benefits, additional development must be undertaken concerning his claims of service connection for the issues shown on the first page of this document.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should undertake all appropriate development of the Veteran's claims for service connection, to include scheduling him for any necessary VA examinations and obtaining all outstanding medical reports and treatment records.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

